DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 4, 5, 7, and 8 is/are pending.
Claim(s) 3 and 6 is/are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 June 2022 was filed after the mailing date of the non-final Office Action on 25 May 2022.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1, 2, 4, 5, 7, and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claim(s) 1, 2, 4, 5, 7, and 8 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Kim (KR 2013-0092806 A).
Kim discloses an electrode transferring apparatus (100, [0014]) of a battery cell, comprising a transferring body (130) configured to transfer at least one electrode (E) of the battery cell (FIG. 4, [0020]); and an electrode gripper (120) mounted to the transferring body (FIG. 2, [0020]), being configured to grip the at least one electrode of the battery cell (FIG. 2, [0020]) and including a gripper body (121) connected to the transferring body (130), and a pair of gripper handles (121) respectively protruding from sides of the gripper body (FIG. 2, [0020]).
Kim does not disclose, teach, or suggest the following distinguishing feature(s):
An electrode transferring apparatus, comprising a pair of gripper handles having a bent shape bent such that distal ends of the gripper handles face toward each other and are configured to be in contact with an edge of the at least one electrode, wherein the distal ends of the gripper handles have a rounded shape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725